 In the Matter of PACIFIC MILLS, COCHECO DIVISIONandDOVER INDE-PENDENT TEXTILE WORKERS' UNIONCase No. R-1090.-Decided December 1, 1938Textile Indastr y-Investigatiou of Representatives:controversy concerningrepresentation of employees: rival organizations; controversy between craftand industrial unions concerning appropriateunits-Units Appropriate forCollective Bargaining:separate unit of loomfixers ; separate unit of productionsupervisory, office, and clericalemployees-Rep? esentatty es:proof of choice:concession of parties and verification of membership rolls by agent of Board-Certification ofRepresentatives:upon proof of majority representation inappropriate units.Mr. Edward Schneider,for the Board.Herrick, Smith, DonaldctFarley,byMr. Malcolm Donald,of Bos-ton,Mass., for the Company.Mr. George E. Sherry,of Dover, N. H., for the Independent.Mr. George Courteau, Mr. John S. Murphy,andMr. George Dem-ers,of Dover, N. H., for the Association.Mr. Robert L. Condon,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOnJuly15, 1938, Dover Independent Textile Workers' Union,herein called the Independent, filed with the Regional Director forthe First Region (Boston, Massachusetts) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Pacific Mills, herein called the Company, at itsCocheco Division plant, Dover, New Hampshire, and requesting aninvestigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On September 16, 1938, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) oftheAct and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.10 N. L.R. B., No. 3.26 DECISIONS AND ORDERS27On October 6, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company,upon theIndependent,and upon Dover Loomfixers'Association,No. 1, here- ,in called the Association,a labor organization claiming to representemployees directly affected by the investigation.On October. 10,1938, a notice of postponement of the hearing was served upon allthe parties.Pursuant to the notice of -postponement,a hearing washeld October 18, 1938, at Dover, New Hampshire,beforeHerbertWenzel, the Trial Examiner duly designated by the Board. -TheBoard and the Company were represented by- counsel,and the Inde-pendent and the Association by their representatives.All partiesparticipated in the hearing.Full opportunity to'be heard, to ex-amine and cross-examine witnesses,and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY-The Company is a Massachusetts corporation engaged in the pro-duction and sale of textile goods, including cotton, wool, and rayon.Its principal office is in Boston, Massachusetts,and it maintains salesoffices in New York City;Chicago, Illinois ; St.Louis, Missouri ; LosAngeles, California;and other metropolitan centers.The Company'splants are located in Dover, New Hampshire;Lawrence,Massachu-setts; and Columbia and Lyman, South Carolina.This proceeding-is concerned solely with the plant at Dover, New Hampshire,calledthe Cocheco Division plant.-The Cocheco Division plant manufactures print cloths and othercotton and rayon cloths.During the year 1937 the raw materialswhich it used in the course of production aggregated in value ap-proximately$1,845,000, ofwhich90 per cent was brought to theplant from outside the State of New Hampshire.Itmanufacturedin that period about 48,250,000 yards of cloth.Eighty-five per centof the total production was delivered to the plant of the Company inLawrence,Massachusetts,for finishing,and, in turn,85 per cent ofthe finished cloth was shipped to purchasers located in States otherthan New Hampshire or Massachusetts.-The Cocheco Division planthas approximately 1,500 employees. 28NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDDover Independent Textile Workers' Union is an unaffiliated labororganization,admitting to membership all employees of the CochecoDivision plant of the Company, except supervisory, office, and clericalemployees.Dover Loomfixers' Association, No. 1, is an unaffiliated labor or-ganizationadmitting to membership all the loomfixers employed atthe Cocheco Division plant.III.THE QUESTION CONCERNING REPRESENTATIONPrior to May 12, 1933, two labor organizations existed among theemployees at the Cocheco Division plant.One, the predecessor ofthe Independent, admitted to membership only doffers.The other,the Association, admitted only loomfixers.On May 12 the doffersthrough their organization made a, demand on the Company for a25-percent increase in wages.When this was refused, the dofferswent on strike.The unorganized employees, of the Company, thosewho were neitherloomfixersnor doffers, joined the strike. In nego-tiating a settlement of the strike the doffers through their organiza-tion acted as bargaining representative for the unorganized em-ployees as well as the doffers, and shortly thereafter reorganized intoan industrial union, admitting to membership all employees, otherthan loomfixers, and office and clerical employees.Their organiza-tion thus became the Independent. In September 1936 the Inde-pendent amended its bylaws and constitution to make loomfixerseligible for membership.The Association was organized at the plant in 1900.Although ithas never entered into a formal written contract with the Company,it has represented the loomfixers in their bargaining for a period ofmore than 20 years preceding the hearing.There has existed frictionbetween the Independent and the Association over the matter of ele-vating employees to the position of loomfixers.The Association hassecured from the Company what is in practical effect a closed-shopagreement, and its approval must be obtained before the Companywill promote an employee to become a loomfixer. The Independenthas no voice in the matter despite the interest of its members.TheIndependent since 1934 has bargained for its members, and has hadan oral contract with the Company regarding the working condi-tions of all employees, except loomfixers, and office andclerical em-ployees.In 1937 it attempted to obtain from the Company a writtencontract covering the working conditions of all employees eligible tomembership, including the loomfixers, and in connection therewithsought to represent all such employees.The Company refused tobargain with the Independent as representativeof loomfixers, or to DECISIONS AND ORDERS29make a contract concerning their employment, unless a majority ofthe loomfixers so desired, or this Board should consider it proper.This controversy was not settled, and the Independent filed the peti-tion in this proceeding.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITSIn its petition the Independent alleged that all production andmaintenance employees of the Company at its Cocheco Division plant,excluding supervisory, office, and clerical employees, constitute a unitappropriate for purposes of collective bargaining.The Associationand the Company contend, however, that the loomfixers are improp-erly included in such a unit; that they constitute a separate bargain-ing unit by themselves.The loomfixers are responsible for keepingthe looms running.They make all necessary repairs; they installnew parts. In addition, they-do all the changing over of warps whenthe,loom is to be used for a different type of fabric.The loomfixersnot only must have a certain mechanical aptitude, but must possess athorough knowledge of weaving.They are all skilled workers, beingamong the highest paid employees in the plant, and generally servean apprenticeship varying in length from 9 months to 2 years.Aspreviously pointed out the Association has represented the loomfixersfor more than 20 years.Under these circumstances, we are of theopinion that the loomfixers properly might be excluded from the unitalleged in the petition and might constitute by themselves a separatebargaining unit.However, the contention of the Independent thatthey should be merged into the industrial unit is equally persuasive.The successful record of the Independent in organizing an industrialform of labor organization, and in acting on its behalf, leads us tobelieve that it could effectively represent the looinfixers.Under thesecircumstances, the determining factor is the desires of the employeesdirectly involved, the loomfixers.'As indicated below, an over-1 SeeMatter of The Globe Machine and Stamping Co.andMetal Polishers Union, LocalNo. 3; International Association of Machnn^sts, District No. 54; FederalLaborUnion 18788,and United Automobile Workers of America,3 N. L R. B. 294. 30NATIONAL LABOR RELATIONS BOARDwhelming majority of the loomfixers belong to the Association anddesire to be represented by it in the craft unit it claims to be appro-priate.We therefore find it inappropriate to include the loomfixersat the Cocheco Division plant of the Company within a unit com-prising other employees.Since the Association appeared to urge theappropriateness of the loomfixers as a separate unit and to establishits representation of. a majority of the employees within such unit,we shall consider this as a request for certification.Accordingly, wewill find that they constitute a separate appropriate bargaining unit.We find that the loomfixers of the Company at its Cocheco Divisionplant constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany at its Cocheco Division plant the full benefit of their right toself-organization and to collective bargaining and otherwise effec-tuate the policies of the Act.The Company contends that the watchmen at the plant also shouldbe excluded from the unit which the Independent claims to be ap-propriate.The watchmen perform property protection service andalso provide an amount of police service, principally when the plantis not in operation.Although the watchmen are more closely iden-tified with the management than other employees, we believe that theyshould be included within the unit.The watchmen are entitled tobargain about their working conditions, and they may delegate theirbargaining to an agent.The Independent, the only labororganiza-tion concerned with this question, desires their inclusion, and therecord discloses that many are members of that organization.Underthese circumstances, we shall include them.2We find that the production and maintenance employees of thoCompany at its Cocheco Division plant, including watchmen, butexcluding loomfixers, and supervisory, office, and clerical employees,constitute a unit appropriate for the purposes of collective bargain-ing and that said unit will insure to employees of the Company atitsCocheco Division plant the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAt the hearing it was conceded by all parties that the Associationhad been designated as bargaining representative by virtually all theloomfixers, and that the Independent had been designated by a ma-jority of the employees in the unit excluding loomfixers which we2 SeeMatter of Luckenbach Steamship Company,Inc., etc.andGatemen,Watchmenand Miscellaneous Waterfront Workers Union,Local 38-124; International Longshoremen'sAssociation,2 N L R.B 181;Matter of Willys Overland Motors, Inc.andInternationalUnion, United AutomobileWorkers ofAmerica, Local No. 12, 9 NL R B. 924. DECISIONS AND ORDERS31have found to be appropriate.An examination by an agent of theBoard of the membership records of both unions established theexistence of the facts so conceded.We find that the Association has been designated and selected bya majority of the loomfixers of the Company at its Cocheco Divisionplant as their representative for the purposes of collective bargaining.It is, therefore, the exclusive representative of all employees in suchunit for the purposes of collective bargaining, and we will so certify.We find that the Independent has been designated and selected bya majority of the production and maintenance employees of the Com-pany at its Cocheco Division plant, including watchmen, but exclud-ing loomfixers, and supervisory, office, and clerical employees, as theirrepresentative for the purposes of collective bargaining.It is, there-fore, the exclusive representative of all employees in such unit forthe purposes of collective bargaining, and we will so certify.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of Pacific Mills at its Cocheco Division plant,Dover, New Hampshire, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.The loomfixers of the Company at its Cocheco Division plantconstitute a unit appropriate for the purposes of collective bargain-ing, within the meaning of Section 9 (b) of the National Labor Re-lations Act.3.Dover Loomfixers' Association, No. 1, is the exclusive repre-sentative of all employees in such unit for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the NationalLabor Relations Act.4.The production and maintenance employees of the Company atits Cocheco Division plant, including watchmen, but excluding loom-fixers, and supervisory, office, and clerical employees, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.5.Dover Independent TextileWorkers' Union is the exclusiverepresentative of all the employees in such unit for the purposes ofcollective bargaining, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended, 32NATIONAL LABOR RELATIONS BOARDIT IS HEREBY CERTIFIED that Dover Loomfixers' Association, No. 1,has been designated and selected by a majority of the loomfixers ofPacific Mills at its Cocheco Division plant, Dover, New Hampshire,as their representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the Act, DoverLoomfixers' Association, No. 1, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditions ofemployment.IT IS HEREBY CERTIFIED that Dover Independent Textile Workers'Union has been designated and selected by a majority of the produc-tion and maintenance employees of Pacific Mills at its Cocheco Divi-sion plant, Dover, New Hampshire, including watchmen, but ex-cluding loomfixers, and supervisory, office, and clerical employees, astheir representative for the purpose of collective bargaining and that,pursuant to the provisions of Section 9 (a) of the Act, Dover Inde-pendent Textile Workers' Union is the exclusive representative of allsuch employees for the purposes, of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditions ofemployment.